Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 17-1873V
UNPUBLISHED
BAILEY MCCAMMON, Chief Special Master Corcoran
Petitioner, Filed: December 30, 2020
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On December 4, 2017, Bailey McCammon filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seg.” (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA’) as a result of an influenza (“flu”) vaccine administered on
October 5, 2015. Petition at 1; Stipulation, filed on December 30, 2020, at 4Q 1-2, 4.
Petitioner further alleges that the vaccine was administered within the United States; that
she experienced the residual effects of her condition for more than six months; and that
there has been no prior award or settlement of a civil action for damages on her behalf
as a result of her condition. Petition at 1, 4; Stipulation at (¥ 3-5. “Respondent denies that
petitioner sustained a SIRVA Table injury; denies that the vaccine caused petitioner’s
alleged shoulder injury, or any other injury; and denies that her current condition is a
sequelae of a vaccine-related injury.” Stipulation at J] 6.

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on December 30, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. | find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

e Alump sum of $2,883.22, which amount represents full satisfaction of
a lien for services rendered on behalf of Petitioner, in the form of a
check payable jointly to Petitioner and

MDwise
2 Pierce Place, Suite 1900
Itasca, IL 60143
Case #: 3261654

Petitioner agrees to endorse this payment to the appropriate State agency.

e Alump sum of $58,000.00 in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all remaining
items of damages that would be available under Section 15(a).

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.*

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

BAILEY McCAMMON,

Petitioner, No. 17-1873V

Chief Special Master Corcoran

V. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Bailey McCammon (“petitioner”), filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a)

2. Petitioner received a flu vaccine on October 5, 2015.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she sustained a shoulder injury related to vaccine administration
(“SIRVA”) within the time period set forth in the Table, or in the alternative, that her alleged
shoulder injury was caused by the vaccine. She further alleges that she experienced the residual

effects of this condition for more than six months.
5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her alleged injury.

6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
vaccine caused petitioner’s alleged shoulder injury, or any other injury; and denies that her
current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payments:

a. A lump sum of $2,883.22, which amount represents full satisfaction of a lien for
services rendered on behalf of petitioner, in the form of a check payable jointly to
petitioner and

MDwise
2 Pierce Place, Suite 1900
Itasca, IL 60143
Case #: 3261654
Petitioner agrees to endorse this payment to the appropriate State agency; and

b. A lump sum of $58,000.00 in the form of a check payable to petitioner. This amount
represents all remaining compensation for all remaining damages that would be
available under 42 U.S.C. §300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C, § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorney’s fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on October 5, 2015, as
alleged in a petition for vaccine compensation filed on or about December 4, 2017, in the United
States Court of Federal Claims as petition No. 17-1873V.

14, If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged injury or
any other injury or her current disabilities, or that petitioner suffered an injury contained in the
Vaccine Injury Table.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

   

PETITIONER:

  

 

BAILEY Mc(AMMON

ATTORNEY OF RECORD FOR
PETITIONER:

OAs
AMY A. SENERTH
MULLER BRAZIL, LLP
715 Twining Road, Suite 208

Dresher, PA 19025
(215) 885-1655

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

COT Dale Wahl, PN\Se,
TAMARA OVERBY
Acting Director, Division of Injury
Compensation Programs
Healthcare Systems Bureau
U. S. Department of Health and
Humans Services
5600 Fishers Lane
Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

 

Dated: 12/23/20

 

on

fer

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

b-fan..3 @—_
CQATHARINE E, REEVES

Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR

RESPONDENT:
bY fosRarrd

JENNIFER; REYNAUD

Trial Attorney

Torts Branch

Civil Division

U. S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

(202) 305-1586